DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 19, 21 & 29 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Boffelli (US 2012/0285806).

With regard to claims 19 & 21, Boffelli, in Figures 2-4, discloses an electrical switch (Abstract), comprising: a first electrode (mating end of 4) and a second electrode (5), wherein an electrical circuit is closed when said first and second electrodes are in electrical contact and said circuit is opened when said first and second electrodes are electrically disconnected (paragraph 0002), wherein said first electrode is mounted on a piston (paragraph 0004 teaches that the remainder of 4 is a piston) for reciprocal motion within a piston housing (3); and a motor (8, paragraph 0032) for driving said reciprocal motion of said piston within said piston housing, wherein said piston moves between a first position where said first and second electrodes are electrically disconnected (Fig. 2) and a second position for establishing an electrical connection between said first and second electrodes (Fig. 4) (re claim 19), wherein said piston housing comprises a cylinder (as seen in Figs. 2-4) (re claim 21).

With regard to claim 29, Boffelli, in Figures 2-4, discloses a method for operating an electrical switch (Abstract), comprising: providing an electrical switch (2) including a first electrode (mating end of 4) and a second electrode (5), wherein an electrical circuit is closed when said first and second electrodes are in electrical contact and said circuit is opened when said first and second electrodes are electrically disconnected (paragraph 0002), wherein said first electrode is mounted on a piston (paragraph 0004 teaches that the remainder of 4 is a piston) for reciprocal motion within a piston housing (3); and first operating a motor (8, paragraph 0032) for driving said reciprocal motion of said piston within said piston housing, wherein said piston moves between a first position where said first and second electrodes are electrically disconnected (Fig. 2) and a second position for establishing an electrical connection between said first and second electrodes (Fig. 4) (re claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 19, 20, 26, 27, 29, 30, 34 & 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wong (US 2004/0201309) in view of Akiba (US 2011/0186407).

With regard to claim 19, Wong teaches an electrical switch (Abstract), comprising: a first electrode (310) and a second electrode (306), wherein an electrical circuit is closed when said first and second electrodes are in electrical contact and said circuit is opened when said first and second electrodes are electrically disconnected (paragraph 0055), wherein said first electrode (310) is mounted on a piston (308) for reciprocal motion within a piston housing (102)  (as seen in Figs. 3 & 5); and a signal (paragraph 0073)  for driving said reciprocal motion of said piston within said piston housing, wherein said piston moves between a first position where said first and second electrodes are electrically disconnected and a second position for establishing an electrical connection between said first and second electrodes (paragraphs 0070 & 0073).  
Wong does not teach a motor for driving said reciprocal motion of said piston within said piston housing.  
Akiba, in Figure 1, teaches a contact switch similar to Wong wherein movable contacts are brought into contact with fixed contacts to complete a circuit (Abstract). It is further taught that the movable contacts are mounted to a piston (12) and that the piston is moved reciprocally to open and close the contacts by a driving mechanism (20).  It is further taught that the driver mechanism can be formed as a piezoelectric actuator as taught by Wong, or that it can be formed as an electromagnetic actuator, which would necessarily comprise a motor to drive the piston within the piston housing (paragraph 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wong with Akiba, by using an electromagnetic motor to drive the piston instead of a piezoelectric actuator, for the purpose of providing a device with a long use life that is less prone to wearing out.   

With regard to claims 20, 26 & 27, Wong in view of Akiba discloses the device of claim 19, and further discloses that in said first position, said first and second electrodes are separated by a first distance and, in said second position, said first and second electrodes are separated by a second distance that is less than at first distance but greater than zero (Wong, paragraph 0070) (re claim 20), further comprising a secondary switch mechanism (314 & 316) for establishing an electrical connection between said first and second electrodes when said first electrode is in said second position (Wong, paragraph 0070) (re claim 26), wherein said secondary switch mechanism comprises a conductive fluid system (314 & 316) for forcing a conductive fluid into a space between said first and second electrodes to establish said electrical connection and for withdrawing said conductive fluid from said space between said first and second electrodes to break said electrical connection (Wong, paragraph 0070) (re claim 27).

With regard to claim 29, Wong teaches a method for operating an electrical switch (Abstract), comprising: providing an electrical switch (100) including a first electrode (310) and a second electrode (306), wherein an electrical circuit is closed when said first and second electrodes are in electrical contact and said circuit is opened when said first and second electrodes are electrically disconnected (paragraph 0055), wherein said first electrode is mounted on a piston (308) for reciprocal motion within a piston housing (102) ; and first operating a signal (paragraph 0073) for driving said reciprocal motion of said piston within said piston housing, wherein said piston moves between a first position where said first and second electrodes are electrically disconnected and a second position for establishing an electrical connection between said first and second electrodes (paragraphs 0070 & 0073).  
Wong does not teach first operating a motor for driving said reciprocal motion of said piston within said piston housing
Akiba, in Figure 1, teaches a contact switch similar to Wong wherein movable contacts are brought into contact with fixed contacts to complete a circuit (Abstract). It is further taught that the movable contacts are mounted to a piston (12) and that the piston is moved reciprocally to open and close the contacts by a driving mechanism (20).  It is further taught that the driver mechanism can be formed as a piezoelectric actuator as taught by Wong, or that it can be formed as an electromagnetic actuator, which would necessarily comprise a motor to drive the piston within the piston housing (paragraph 0074).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Wong with Akiba, by using an electromagnetic motor to drive the piston instead of a piezoelectric actuator, for the purpose of providing a device with a long use life that is less prone to wearing out.   

With regard to claims 30, 34 & 35, Wong in view of Akiba discloses the method of claim 29, and further discloses that in said first position, said first and second electrodes are separated by a first distance and, in said second position, said first and second electrodes are separated by a second distance that is less than at first distance but greater than zero (Wong, paragraph 0070) (re claim 30), further comprising providing a secondary switch mechanism (314 & 316) for establishing an electrical connection between said first and second electrodes when said first electrode is in said second position (Wong, paragraph 0070) (re claim 34), further comprising second operating said secondary switch mechanism for forcing a conductive fluid (314 & 316) into a space between said first and second electrodes to establish said electrical connection and for withdrawing said conductive fluid from said space between said first and second electrodes to break said electrical connection (Wong, paragraph 0070) (re claim 35).

Claims 22, 23 & 31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boffelli as applied to claims 19 & 29 above, and further in view of Joo (US 2010/0060393).

With regard to claim 22, Boffelli teaches the device of claim 19 wherein an electrical signal applied to said coil causes motion of said piston with respect to said piston housing (paragraph 0032).  
Boffelli does not teach that the motor comprises a magnet connected to said piston housing and a coil connected to said piston, wherein an electrical signal applied to said coil causes motion of said piston with respect to said piston housing due to interaction of said coil and magnet.  
Joo, in Figure 3, teaches a linear actuator to drive a switch as a motor (Abstract).  It is further taught that that the motor comprises a magnet (151 & 155) connected to a piston housing (111) and a coil (130b & c) connected to a piston (101), wherein an electrical signal applied to said coil causes motion of said piston with respect to said piston housing due to interaction of said coil and magnet.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boffelli with Joo, by forming the switch driving motor as a linear actuator as taught by Joo, for the purpose of implementing the motor in a way that provides a large driving power adequately used for a low-voltage circuit breaker and high-voltage and super high-voltage circuit breakers as well.   

With regard to claim 23, Boffelli in view of Joo discloses the device of claim 22, and further discloses that the second electrode is mounted on said piston housing (as seen in Figs. 2-4 of Boffelli).

With regard to claim 31, Boffelli teaches the device of claim 29 wherein an electrical signal applied to said coil causes motion of said piston with respect to said piston housing (paragraph 0032).  
Boffelli does not teach that the motor comprises a magnet connected to said piston housing and a coil connected to said piston, and said operating comprises applying an electrical signal to said coil to cause motion of said piston with respect to said piston housing due to interaction of said coil and magnet
Joo, in Figure 3, teaches a linear actuator to drive a switch as a motor (Abstract).  It is further taught that that the motor comprises a magnet (151 & 155) connected to a piston housing (111) and a coil (130b & c) connected to a piston (101), and said operating comprises applying an electrical signal to said coil to cause motion of said piston with respect to said piston housing due to interaction of said coil and magnet
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boffelli with Joo, by forming the switch driving motor as a linear actuator as taught by Joo, for the purpose of implementing the motor in a way that provides a large driving power adequately used for a low-voltage circuit breaker and high-voltage and super high-voltage circuit breakers as well.   

Claims 24, 25, 32 & 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boffelli in view of Joo as applied to claims 22 & 31 above, and further in view of Perry (US 3,253,098).

With regard to claims 24 & 25, Boffelli in view of Joo teaches the device of claim 22.  
Boffelli in view of Joo does not teach that the electrical signal applied to said coil is coordinated with a power signal of said circuit such that operation of the electrical switch is synchronized with said power signal (re claim 24), wherein one of a connection between said first and second electrodes and a disconnection between said first and second electrodes is synchronized with a zero crossing of said power signal (re claim 25).
Perry, in Figure 1, teaches a switching device similar to Boffelli. It is further taught that 
electrical signal applied to a coil (22) is coordinated with a power signal of said circuit such that operation of the electrical switch is synchronized with said power signal (column 1, lines 12-32) (re claim 24), wherein one of a connection between said first and second electrodes and a disconnection between said first and second electrodes is synchronized with a zero crossing of said power signal (column 1, lines 12-32) (re claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boffelli in view of Joo with Perry, by synchronizing the opening of the switch with a zero crossing of the power signal, for the purpose of ensuring that the arc is not created when the switch is operated.   

With regard to claims 32 & 33, Boffelli in view of Joo teaches the device of claim 31.  
Boffelli in view of Joo does not teach that the operating comprises applying said electrical signal to said coil in coordination with a power signal of said circuit such that operation of the electrical switch is synchronized with said power signal (re claim 32), wherein one of a connection between said first and second electrodes and a disconnection between said first and second electrodes is synchronized with a zero crossing of said power signal (re claim 33).
Perry, in Figure 1, teaches a switching device similar to Boffelli. It is further taught that the operating comprises applying said electrical signal to a coil (22) in coordination with a power signal of said circuit such that operation of the electrical switch is synchronized with said power signal (column 1, lines 12-32) (re claim 32), wherein one of a connection between said first and second electrodes and a disconnection between said first and second electrodes is synchronized with a zero crossing of said power signal (column 1, lines 12-32) (re claim 33).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boffelli in view of Joo with Perry, by synchronizing the opening of the switch with a zero crossing of the power signal, for the purpose of ensuring that the arc is not created when the switch is operated.   

Allowable Subject Matter
Claims 28 & 36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest an electrical switch comprising all the features as recited in the claims and in combination with the secondary switch mechanism comprising a reservoir of said conductive fluid and a movable diaphragm for moving said conductive fluid into and out of said reservoir.

Claim 36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with the secondary switch mechanism comprising a reservoir of said conductive fluid and a movable diaphragm and said second operating comprises moving said conductive fluid into and out of said reservoir.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839